DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 36 and 38 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “means for determining”, “ means for transmitting ” , and “means for receiving”,  have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “determining and transmitting/receiving”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 36 and 38 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Regarding claims 36 and 38, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means for determining” corresponds to 280 (para 0053), “means for transmitting” corresponds to 264 (para 0053) and means for receiving corresponds to 258 (para 0053).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims1-4, 6, 8, 10, 12-17, 21, 23-30, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015/529428A, hereinafter JP) in view of Nammi et al. (US 2019/0260495, hereinafter Nammi).
Regarding claim 1, JP discloses a method of wireless communication performed by a first user equipment (UE) (para 0076; access terminal performs method steps), comprising:
determining (para 0022; 0039; 0062 and 0076; selecting an optimal MCS table by a device wherein the device can be an excess terminal), by the first UE and for a device-to-device communication with a second UE (para 0076; peer to peer communication), a modulation and coding scheme (MCS) table (para 0039 and 0048; MCS table), of a set of MCS tables (para 0022 and 0040; set of MCS tables), transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table (para 0035; 0075; 0076; 0084 and 00102; a specific modulation scheme selected for a data stream).
	JP does not explicitly disclose that the determining the MCS is based at least in part on a capability of the second UE.
	In an analogous art, Nammi discloses that the determining the MCS is based at least in part on a capability of the second UE (para 0020; and 0042-0043; MCS table based on the capability of the user equipment). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claim 14, JP discloses a method of wireless communication performed by a first user equipment (UE) (para 0076; access terminal performs method steps), comprising:
determining (para 0022; 0039; 0062 and 0076; selecting an optimal MCS table by a device wherein the device can be an excess terminal), by the first UE and for a device-to-device communication with a second UE (para 0076; peer to peer communication), a modulation and coding scheme (MCS) table (para 0039 and 0048; MCS table), of a set of MCS tables (para 0022 and 0040; set of MCS tables), receiving, from the second UE, data using an MCS selected based at least in part on the MCS table (para 0035; 0075; 0076; 0084 and 00102; a specific modulation scheme selected for a data stream).
	JP does not explicitly disclose that the determining the MCS is based at least in part on a capability of the second UE.
	In an analogous art, Nammi discloses that the determining the MCS is based at least in part on a capability of the second UE (para 0020; and 0042-0043; MCS table based on the capability of the user equipment). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claim 25, JP/Nammi discloses the method steps of claim 1.
 JP discloses a first user equipment (UE) (para 0076; access terminal performs method steps) for wireless communication.
JP does not explicitly disclose that the first UE comprising:
a memory; and 
one or more processors coupled to the memory, configured to perform the method steps of claim 1. 
In an analogous art, Nammi discloses that the the first UE comprising:
a memory (para 0081; a memory); and 
one or more processors (para 0081; a processor) coupled to the memory, configured to perform the method steps of claim 1. It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to physically implement the method steps. 
Regarding claim 28, JP/Nammi discloses the method steps of claim 14.
 JP discloses a first user equipment (UE) (para 0076; access terminal performs method steps) for wireless communication.
JP does not explicitly disclose that the first UE comprising:
a memory; and 
one or more processors coupled to the memory, configured to perform the method steps of claim 14. 
In an analogous art, Nammi discloses that the the first UE comprising:
a memory (para 0081; a memory); and 
one or more processors (para 0081; a processor) coupled to the memory, configured to perform the method steps of claim 1. It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to physically implement the method steps. 
Regarding claim 35, JP/Nammi discloses the method steps of claim 1.
JP discloses one or more instructions to perform the method steps (para 0011).
JP does not explicitly disclose a non-transitory computer-readable medium storing the instructions for wireless communication,when executed by at least one processor of a first user equipment (UE), cause the at least one processor to perform the method steps of claim 1. 
In an analogous art, Nammi discloses a non-transitory computer-readable medium storing the instructions for wireless communication (para 0099; program modules stored in memory),when executed by at least one processor of a first user equipment (UE) (para 0081; processor executed the instructions stored in the memory), cause the at least one processor to perform the method steps of claim 1. It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to physically implement the method steps. 
Regarding claim 36, JP discloses a first user equipment (UE) (para 0076; access terminal performs method steps), comprising:
means for determining (para 0022; 0039; 0062 and 0076; selecting an optimal MCS table by a device wherein the device can be an excess terminal), by the first UE and for a device-to-device communication with a second UE (para 0076; peer to peer communication), a modulation and coding scheme (MCS) table (para 0039 and 0048; MCS table), of a set of MCS tables (para 0022 and 0040; set of MCS tables), means for transmitting (para 0022; transceiver), to the second UE, data using an MCS selected based at least in part on the MCS table (para 0035; 0075; 0076; 0084 and 00102; a specific modulation scheme selected for a data stream).
	JP does not explicitly disclose that the determining the MCS is based at least in part on a capability of the second UE.
	In an analogous art, Nammi discloses that the determining the MCS is based at least in part on a capability of the second UE (para 0020; and 0042-0043; MCS table based on the capability of the user equipment). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claim 37, JP/Nammi discloses the method steps of claim 14.
JP discloses one or more instructions to perform the method steps (para 0011).
JP does not explicitly disclose a non-transitory computer-readable medium storing the instructions for wireless communication, when executed by at least one processor of a first user equipment (UE), cause the at least one processor to perform the method steps of claim 14. 
In an analogous art, Nammi discloses a non-transitory computer-readable medium storing the instructions for wireless communication (para 0099; program modules stored in memory), when executed by at least one processor of a first user equipment (UE) (para 0081; processor executed the instructions stored in the memory), cause the at least one processor to perform the method steps of claim 14. It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to physically implement the method steps. 
Regarding claim 38, JP discloses a first user equipment (UE) (para 0076; access terminal performs method steps), comprising:
means for determining (para 0022; 0039; 0062 and 0076; selecting an optimal MCS table by a device wherein the device can be an excess terminal), by the first UE and for a device-to-device communication with a second UE (para 0076; peer to peer communication), a modulation and coding scheme (MCS) table (para 0039 and 0048; MCS table), of a set of MCS tables (para 0022 and 0040; set of MCS tables), means for receiving (para 0022; a transceiver), from the second UE, data using an MCS selected based at least in part on the MCS table (para 0035; 0075; 0076; 0084 and 00102; a specific modulation scheme selected for a data stream).
	JP does not explicitly disclose that the determining the MCS is based at least in part on a capability of the second UE.
	In an analogous art, Nammi discloses that the determining the MCS is based at least in part on a capability of the second UE (para 0020; and 0042-0043; MCS table based on the capability of the user equipment). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claims 2, 15, 26, and 29, JP discloses wherein the MCS table is determined further based at least in part on at least one of a capability of the first UE, a received indication from the second UE (para 0026; selecting MCS based on the signal quality received from the second device), or a combination thereof.
Regarding claims 3, and 27, JP does not explicitly disclose wherein the MCS table is determined further based on a capability of the first UE.
In an analogous art, Nammi discloses wherein the MCS table is determined further based on a capability of the first UE (para 0003; and  0016-0017; selecting MCS based on the UE capability). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claims 4, and 16, JP discloses wherein the capability of the first UE relates to at least one of: one or more MCS tables, of the set of MCS tables, usable by the first UE (para 0039; set of MCS tables), a maximum modulation order parameter, a maximum packet size parameter, a maximum transport block size parameter, or a combination thereof.
Regarding claims 6 and 17, JP discloses wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication (para 0076; peer-to-peer communication), and wherein the transmission mode corresponds to at least one MCS table of the set of MCS tables (para 0026; 0042 and 0082).
	Regarding claim 8, JP discloses wherein the MCS table is determined further based on a received indication from the second UE (para 0026; selecting MCS based on the signal quality received from the second device).
Regarding claim 10, JP discloses wherein the received indication is received in connection with at least one of: a connection establishment procedure, a signal quality measurement procedure (para 0065; signal quality indicators are those measured by the second device), or an indicator broadcasting procedure.
Regarding claims 12 and 23, JP discloses wherein the device-to-device communication is at least one of sidelink communication, vehicle-to-everything (V2X) communication, vehicle-to- vehicle (V2V) communication, or peer-to-peer (P2P) communication (para 0076; peer-to-peer communication).
Regarding claims 13 and 24, JP discloses wherein the device-to-device communication between the first UE and the second UE is via at least one network relay (para 0076 and 0099).	
	Regarding claim 21, JP discloses wherein the received indication is received or an indication of the MCS table is provided in connection with at least one of:
a connection establishment procedure, a signal quality measurement procedure
(para 0026; selecting MCS based on the signal quality received from the second device), or an indicator broadcasting procedure.
	Regarding claim 30, JP does not explicitly disclose wherein the capability of the first UE relates to at least one of: a maximum modulation order parameter, a maximum packet size parameter, a maximum transport block size parameter, or a combination thereof.
	In an analogous art, Nammi discloses wherein the capability of the first UE relates to a maximum modulation order parameter (para 0043; 0052 and 0056). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
	Regarding claim 39, JP does not explicitly disclose selecting the MCS from the MCS table based at least in part on at least one of an amount of data to be transmitted or a channel quality.
	In an analogous art, Nammi discloses selecting the MCS from the MCS table based at least in part on at least one of an amount of data to be transmitted or a channel quality (para 0003 and 0022). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
Regarding claim 40, JP does not explicitly disclose wherein each MCS table, of the set of MCS tables, includes information identifying a modulation order, a code rate, and a spectral efficiency for a plurality of MCS index values.
In an analogous art, Nammi discloses wherein each MCS table, of the set of MCS tables, includes information identifying a modulation order, a code rate, and a spectral efficiency for a plurality of MCS index values (para 0056 and 0070). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP’s method/device by adding Nammi’s disclosure in order to improve the spectral efficiency of a communication system.
4.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over JP/Nammi in view of Chen (US 2014/0192732, hereinafter Chen).
	Regarding claim 31, JP/Nammi does not explicitly disclose wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, wherein, when the transmission mode 1s a broadcast transmission mode, the MCS table is determined to be a first MCS table of the set of MCS tables based at least in part on the transmission mode being the broadcast transmission mode, and wherein, when the transmission mode 1s a unicast transmission mode, the MCS table is selected from the first MCS table and a second MCS table, of the set of MCS tables, based at least in part on the transmission mode being the unicast transmission mode and a capability of the UE.
	In an analogous art, Chen discloseswherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, wherein, when the transmission mode 1s a broadcast transmission mode, the MCS table is determined to be a first MCS table of the set of MCS tables based at least in part on the transmission mode being the broadcast transmission mode, and wherein, when the transmission mode 1s a unicast transmission mode, the MCS table is selected from the first MCS table and a second MCS table, of the set of MCS tables, based at least in part on the transmission mode being the unicast transmission mode and a capability of the UE (para 0099; In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Namm’s method by adding Chen’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
5.	Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over JP/Nammi in view of Ye (US 20200053835, hereinafter Ye).
	Regarding claim 32, JP/Nammi does not explicitly disclose wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a first modulation scheme based at least in part on the transmission mode being a unicast transmission mode.
	In an analogous art, Ye discloses wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a first modulation scheme based at least in part on the transmission mode being a unicast transmission mode (para 0108; Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Ye’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
	Regarding claim 33, JP/Nammi does not explicitly disclose wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a second modulation scheme based at least in part on the transmission mode being a groupcast transmission mode.
	In an analogous art, Ye discloses wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a second modulation scheme based at least in part on the transmission mode being a groupcast transmission mode (para 0108; Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Ye’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
	Regarding claim 34, JP/Nammi does not explicitly disclose wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a third modulation scheme based at least in part on the transmission mode being a broadcast transmission mode.
	In an analogous art, Ye discloses wherein the MCS table is determined further based on a transmission mode enabled for the device-to-device communication, and wherein the MCS table is determined to be an MCS table associated with a third modulation scheme based at least in part on the transmission mode being a broadcast transmission mode (para 0108; Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Ye’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
6.	Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP/Nammi and further in view of Zhang (US 2019/0356451, hereinafter Zhang).
	Regarding claim 9, JP/Nammi does not explicitly disclose wherein the received indication includes information identifying an MCS table selected by the second UE.
	In an analogous art, Zhang discloses wherein the received indication includes information identifying an MCS table selected by the second UE (para 0299; Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q′=Q′.sub.m according to an MCS-TBS table). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Zhang’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
Regarding claim 19, JP/Nammi does not explicitly disclose providing an indicator of the MCS table to the second UE.
In an analogous art, Zhang discloses providing an indicator of the MCS table to the second UE (para 0299; Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q′=Q′.sub.m according to an MCS-TBS table). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Zhang’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.
Regarding claim 20, JP/Nammi does not explicitly disclose wherein the MCS table is determined further based on a received indication that includes information identifying an MCS table selected by the second UE.
In analogous art, Zhang discloses wherein the MCS table is determined further based on a received indication that includes information identifying an MCS table selected by the second UE. (para 0299; Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the other UEs, and determines a modulation scheme Q′=Q′.sub.m according to an MCS-TBS table). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify JP/Nammi’s method by adding Zhang’s disclosure in order to dynamically select MCS to improve resource allocation of a communication system.


Conclusion                                        
                        7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/           Primary Examiner, Art Unit 2462